Citation Nr: 0406179	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from April 1964 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for 
post-traumatic stress disorder (PTSD) and tinnitus.  As well, 
the RO granted service connection for hearing loss.  

A videoconference hearing was held in May 2003 at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the proceeding is of record.  

The decision that follows addresses the issue of service 
connection for PTSD.  The other claim, for service connection 
for tinnitus, must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning the 
claim for tinnitus.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  It is just as likely as not he has PTSD attributable to 
an in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service personnel records show that the veteran's military 
occupation specialty (MOS) was parachutist.  Other MOS's were 
infantry unit commander, and air operations officer.  He 
served in Vietnam from August 1967 to July 1968.  He was 
awarded the Combat Infantryman's Badge and the Bronze Star 
Medal.

On a general physical examination in January 1967, the 
veteran reported depression or excessive worry.  The 
examiner's notation relates that the veteran had occasional 
episodes of mental depression associated with the job.  No 
psychiatric deficits were noted to clinical evaluation.  
There were no other reported complaints or findings regarding 
depression, and the veteran was evaluated as psychiatrically 
normal on an examination in January 1969 in connection with 
resignation of his commission.  

A statement was received in February 2002 in which the 
veteran recounted multiple events he identified as stressors, 
including night attacks, artillery bombardments, bombing of a 
village, helicopter crashes, and tunnel clean-outs.  He 
provided specific dates and geographic locations for the 
reported stressors.  

A VA psychiatric examination was performed in April 2002.  
The veteran related that he was involved in combat because of 
his military duties in Vietnam.  He mentioned that he was 
exposed to frequent rocket and mortar attacks and on a number 
of occasions saw friends burn up in helicopters that were 
destroyed.  The examiner's narrative of the veteran's account 
of symptoms follows.  The veteran  reported that 
periodically, once or twice a week, he would have an 
"involuntary" recollection of one or two things that 
occurred in Vietnam.  This happened spontaneously whenever he 
was driving, but he did not describe it as particularly 
distressing or intrusive.  He described himself as very 
easily startled by loud noises or sudden approaches and 
recalled an incident or two when he hit the ground whenever a 
loud noise occurred.  

Apart from "involuntary" recollections and startle 
response, the veteran did not specifically report any other 
symptoms associated with PTSD.  More specifically, he did not 
discuss avoidance.  He was drawn to war movies, even though 
he reacted to them to some extent physiologically.  He denied 
sleep disturbance or nightmares because of war experiences.  
He was an extremely social person who related well to people 
at work and also had considerable social contacts outside of 
the work arena.  

As to the complex of manifestations of PTSD, the examiner 
commented that the veteran had one symptom of reexperiencing, 
several of arousal, but none with reference to avoidance.  
The examiner went on to note that the veteran mentioned that 
depression, as well as irritability and irascibility, had 
been a part of his life for about the past four or five 
years.  Aside from this, he did not outline symptoms of any 
significant degree that would be related to PTSD.  The 
examiner went on to state that it was very apparent that the 
veteran was involved in extensive combat in  Vietnam and that 
episodically he did have discomforting and upsetting memories 
about these experiences, which had certainly affected him in 
a negative way.  However, it was the examiner's assessment 
that the veteran did not show a syndrome consistent with that 
demanded by DSM-IV for a diagnosis of PTSD.  The diagnoses on 
Axis I were major depressive disorder; and alcohol 
dependence, currently in very long-term, full remission.  

Received in June 2002 were treatment records from Christie J. 
Ray, M.D.  A clinical notation of January 2002 indicates that 
the veteran had a history of PTSD and wished to have a 
diagnosis of PTSD recorded so that he could collect his 
benefits.  The physician prepared a prescription slip with a 
diagnosis of PTSD.

In a statement received in July 2002, the veteran's spouse 
indicated that she had know the veteran for 30 years.  She 
stated that the veteran would wake up completely wet from 
night sweats caused by nightmares of Vietnam.  She remarked 
that the veteran had distressing thoughts about having killed 
other human beings; that he startled easily; and that he 
seemed to be off in another world, unable to concentrate or 
remember.  A subsequent statement from the veteran's spouse 
emphasizes that the veteran's nervous symptoms had been 
present for the past 35 years and points out that he 
struggled to live a productive life and had not talked about 
war occurrences.  

Sean Su, M.D., performed a psychiatric evaluation in August 
2002.  The veteran reported reliving experiences of Vietnam, 
including witnessing soldiers who had their arms blown off 
and seeing burning helicopters.  He related that he had 
managed to remain functional despite his PTSD symptoms.  He 
indicated that reminders of Vietnam experiences sometimes 
precipitated nightmares and flashbacks.  He remarked that he 
had problems with extreme anxiety, hypervigilence and 
depression and attributed these symptoms to his experience in 
Vietnam.  The examiner performed a mental status examination.  
The diagnostic impression was PTSD dating back to the 
veteran's experiences in Vietnam.  

Received in January 2003 was a report from Michael P. 
Schwabenbauer, PhD, a consulting psychologist.  The veteran 
presented complaining of survivor guilt, hypervigilence, 
startle response reaction, and sleep disturbance about his 
Vietnam combat experiences.  He had a past history of 
drinking and frequent job changes.  He stated that, during 
the Tet Offensive in Vietnam, he was prepared to die and 
bothered by the fact that he survived and many of the men he 
commended died.  The sight of helicopter crashes and seeing 
his service comrades burning and screaming and being unable 
to help them traumatized him.  A mental status evaluation was 
performed.  The diagnoses on Axis I were PTSD and alcohol 
abuse (in remission).

A report, dated in June 2003, was received from Luis C. 
Rodriguez, M.D., a psychiatrist.  The veteran again recounted 
the previously referenced combat experiences in Vietnam and 
related a complex of symptoms, including restlessness, sleep 
problems, agitation, temper outbursts, irritability, and 
intrusive dreams.  The assessment was that the veteran had 
clearly suffered a change of function after his experiences 
in Vietnam.  The pattern of symptoms was very suggestive of 
chronic PTSD.

During his May 2003 videoconference hearing, the veteran 
reported a disturbing recollection of watching an enemy 
soldier die, crumpling like a marionette.  He indicated that 
he experienced multiple nervous symptoms, including numbing 
of response, depression, sleep problems, and startling at 
loud noises.

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed, statement of the case (SOC), 
and supplemental statements of the case (SSOC), especially 
when considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  

Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

The Board notes that the February 25, 2002 VCAA letter from 
the RO advising the veteran of his rights in VA's claims 
process predated the RO's June 2002 decision denying his 
claim for service connection for PTSD.  Accordingly, it 
satisfied the notice requirements discussed by the Court in 
Pelegrini.  And the Board is granting his claim, regardless, 
so any failure to comply with the VCAA-in any respect, 
is merely inconsequential.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
C.F.R. § 3.304(f)(3).

The veteran does not claim that his alleged stressor is based 
on a personal assault.  Accordingly, inasmuch as a revision 
to 38 C.F.R. § 3.304(f) was not substantive except as to 
cases involving personal assault, and other changes were made 
merely to improve the organization of the subsection, the 
veteran will not be prejudiced by consideration of the 
revised version of the regulation.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

The record discloses that the veteran was awarded citations 
for participation in combat and his MOS duties indicate 
involvement in combat.  Accordingly, the Board determines 
that he was engaged in combat against the enemy in Vietnam.  
His claimed stressors are consistent with circumstances of 
combat service, and his lay account is sufficient to 
establish the occurrence of the claimed stressors.  

Here, a VA examiner did not render a diagnosis of PTSD as he 
determined that the veteran did not satisfy a sufficient 
number of the criteria needed for a diagnosis of PTSD.  The 
physician's assessment is entitled to significant probative 
value since it was based on a detailed account of the 
veteran's history and symptomatology and on clinical 
findings.  However, the Board finds noteworthy that, at 
minimum, the physician's report suggests that the veteran did 
exhibit some of the symptom complex of PTSD and that those 
symptoms that were present were attributable to his 
experiences in Vietnam.  

The veteran has provided the reports of three private mental 
health clinicians who examined him subsequent to the VA 
psychiatric examination.  These examiners found that the 
veteran displayed the full symptom complex of PTSD, and the 
clinicians linked his symptomatology to his Vietnam combat 
experiences.  Moreover, statements from the veteran's spouse 
describe behavior, which is susceptible to lay observation, 
such as disturbed sleep and difficulty concentrating, and her 
statements tend to corroborate the complex of symptoms the 
veteran has reported to clinicians.  Finally, the veteran has 
testified to having multiple symptoms recognized as typical 
of an individual suffering from PTSD, and the Board finds his 
testimony to be credible.  

The statements from the private clinicians were based on a 
detailed history and were supported by clinical findings.  
The Board believes that their reports are entitled to 
considerable probative value.  In fact, on close inspection, 
it can be seen that their reports do not actually contradict 
the VA psychiatrist's report; rather, the private clinicians 
may well have elicited additional characteristic PTSD 
symptoms, which simply were not earlier apparent.

In sum, there is credible evidence of an inservice stressor, 
one of the criteria for establishing service connection for 
PTSD.  The other two criteria needed to establish service 
connection for PTSD are also satisfied since there is medical 
evidence diagnosing the condition in accordance with 
pertinent criteria and such medical evidence establishes a 
link between current symptoms and inservice stressors.  
Resolving benefit of the doubt in the veteran's favor, the 
Board concludes that service connection for PTSD is 
warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991). 

ORDER

Service connection for PTSD is granted.




REMAND

As mentioned, service connection has been established for 
hearing loss.  The veteran contends that he developed 
tinnitus as result of noise exposure in service or, 
alternatively, that his tinnitus developed secondary to his 
already service-connected hearing loss.  He maintains that he 
was stationed at firebases and often wound up standing 
directly under Howitzer batteries.  The record establishes 
that he was an infantry officer and air operations officer in 
Vietnam.  

Service medical records do not refer to complaints of ringing 
in the ears during service.  Postservice VA examinations 
first demonstrated tinnitus in 2002.  On a VA audiologic 
examination in March 2002, the veteran related that he had 
noted a ringing-type tinnitus during service.  On a VA ear 
examination, also performed in March 2002, the impression was 
bilateral hearing impairment, noted back in 1969, during 
service, with chronic tinnitus.  

The audiologist provided a diagnosis of tinnitus, but did not 
comment on the etiology of the veteran's tinnitus.  The VA 
ear physician's impression is equivocal.  One the one hand, 
it can be understood as suggesting that the veteran's current 
tinnitus is related to hearing impairment, and, like hearing 
impairment, had its onset during his military service.  On 
the other hand, it can be understood as suggesting that the 
veteran now has tinnitus, in addition to hearing impairment, 
but offering no assessment about the etiology of tinnitus or 
its relationship, if any, to hearing loss.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  More definitive opinion 
about the etiology of the veteran's tinnitus must be 
obtained.  38 U.S.C.A. § 5103A(d).



Accordingly, the claim for service connection for tinnitus is 
REMANDED to the RO for the following development and 
consideration:  

1.  Return the examination reports to the 
VA audiologist and the VA ear examiner 
who evaluated the veteran in March 2002 
for addendum opinions-or schedule VA 
audiology and/or ear examinations, as 
needed, if either examiner is no longer 
available-in order to obtain opinions 
responding to the following questions:

Is it at least as likely as not that 
either the veteran's tinnitus had its 
onset in service or is otherwise 
attributable to service?   

Alternatively, is it at least as likely 
as not that the veteran's tinnitus is due 
to or the result of his service-connected 
hearing loss?  

If not, is it at least as likely as not 
that the veteran's tinnitus underwent an 
increase in pathology 
(additional impairment) as a result of 
his service-connected hearing loss?  

Please note the legal standard of proof 
in formulating a response. 

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



